Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), dated January 9, 2014. The order, among other things, granted plaintiffs’ motions for summary judgment on their first cause of action and granted the motions of third-party defendants to dismiss the third-party action.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Present — Centra, J.P., Peradotto, Carni, Sconiers and De Joseph, JJ.